DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Applicant’s amendment filed on December 3, 2021 is being considered.
Applicant’s arguments filed on December 3, 2021 with respect to rejections of claims 1 and 3 – 22 under Zheng in view of Wable have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the previous Office Correspondence is withdrawn.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Ryan Murphy on January 27, 2022.
The application has been amended as follows: 
Please amend claim 1, line 15 (last line) as follow:
sending the filtered payload to a client-side application for display on the client computing device .
Please amend claim 20, line 17 (last line) as follow:
send the filtered payload to the client-side application for display on the client computing device .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s arguments and in light of the prior arts made of record, claims 1 and 3 – 22 are allowed based on applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Zheng (USPGPUB 2015/0058320), which discloses hybrid information query, that involves determining mapping between input and desired hybrid query result, retrieving hybrid model based on information associated with users and performing mapping to obtain desired hybrid query result; Wable (USPGPUB 2015/0154237), which discloses a method for storing posts for real time searching, involves gathering posts that are associated with term in selected partitions of user-term index and retrieving posts from index based upon gathered posts for presentation to user; Aizman (USPGPUB 2015/0347553), which involves a method for for processing a put transaction for a new version of an object for a storage server within an object storage system, involves validating a new version manifest chunk and sending an acknowledgement message for the put transaction; and Patiejunas (USPGPUB 2014/0046909) which discloses a method for verifying data integrity on a data object identifier of an archival data storage system.
The above prior art alone or in combination does not explicitly teach determining by the search server a first index server of a plurality of index servers storing a first portion of a hybrid event index associated with the first namespace of the plurality of 
Thus, based on the applicant's persuasive arguments, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 27, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162